                Case
                 Case1:20-cr-00070-JD
                      1:20-cr-00070-JD Document
                                        Document13-4
                                                 17 Filed
                                                     Filed01/13/21
                                                           01/13/21 Page
                                                                     Page13ofof13

Acknowledgment – Sentencing Options and Supervision Conditions



                            UNITED STATES DISTRICT COURT
                                District of New Hampshire
      UNITED STATES OF AMERICA

                       v.                                        ACKNOWLEDGMENT

           Shawn Joseph Goodine                             Case Number: 1:20CR00070-1-JD
                    Defendant

       I, Shawn Joseph Goodine, acknowledge that I have received, reviewed and understand the proposed
Sentencing Options and Supervision Conditions filed by the U.S. Probation Office in this case.

                                                                               electronically signed after consultation with client
Date: 1-13-21                                       /s/ Shawn Goodine and with permission of client - /s/ JSL
                                                    ________________________________________
                                                    Defendant


                                                    /s/ Jeffrey S. Levin
                                                    ________________________________________
                                                    Defense Counsel

cc: Defendant
    U.S. Attorney
    U.S. Marshal
    U.S. Probation
    Defense Counsel




USDCNH-103 (10-14)
